Exhibit 10.1

NRG Energy, Inc.
CEO and CFO Compensation Table for 2008

                                                                      2008
Annual                         Incentive Plan Design           Grants Under the
Long Term Incentive Plan                                            
Non-Qualified         2008 Base                           Restricted   Stock  
Performance Name and Title      Salary        Target       Maximum            
Stock Units(3)   Options(4)     Units(5)  
David Crane, President and Chief Executive Officer
  $ 1,100,000       100 %(1)     200 %(1)             19,100       192,000      
37,100  
Robert C. Flexon, Executive Vice President and Chief Financial Officer
  $ 605,000       75 %(2)     150 %(2)             5,300       52,800      
10,200  



  (1)   For fiscal 2008, Mr. Crane’s target incentive for annual incentive
compensation will be 100% of base salary with a maximum opportunity of 200% of
base salary. Incentive components for Mr. Crane include targets based on NRG’s
free cash flow and EBITDA in 2008, as well other relevant operating performance
objectives.



  (2)   For fiscal 2008, Mr. Flexon’s target incentive for annual incentive
compensation will be 75% of base salary with a maximum opportunity of 150% of
base salary. Incentive components for Mr. Flexon include targets based on NRG’s
free cash flow and EBITDA in 2008, as well as other relevant operating
performance objectives.



  (3)   Each Restricted Stock Unit (“RSU”) is equivalent to one share of NRG’s
common stock, par value $0.01. Messrs. Crane and Flexon will receive from NRG
one such share of common stock for each RSU on January 2, 2011.



  (4)   Non-Qualified Stock Options will vest and become exercisable as follows:
33 1/3% on January 2, 2009, 33 1/3% on January 2, 2010 and 33 1/3% on January 2,
2011. Stock options will expire six years from the date of grant.



  (5)   Messrs. Crane and Flexon will be issued Performance Units (“PU’s”) by
NRG under its Long-Term Incentive Plan on January 2, 2008. Each PU will be paid
out on January 2, 2011 if the average closing price of NRG’s Common Stock for
the ten trading days prior to January 2, 2011 (the “Measurement Price”) is equal
to or greater than 12% growth in the NRG stock price compounded annually over
three years, i.e cost of equity at target, based on the closing share price on
January 2, 2008 (the “Target Price”). The payout for each PU will be equal to:
(i) one share of common stock, if the Measurement Price equals to the Target
Price; (ii) a pro-rated amount in between one and two shares of common stock, if
the Measurement Price equals to the Target Price but less than 18% growth in the
NRG stock price compounded annually over three years, i.e cost of equity at
maximum, based on the closing share price on January 2, 2008 (the “Maximum
Price”); and (iii) two shares of common stock, if the Measurement Price is equal
to or greater than the Maximum Price.

